Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ernest S. Hendry, Jr., and Judith V. Hendry appeal the district court’s order dismissing their civil action on statute of limitations grounds. We have reviewed the record and find no reversible error. *223Accordingly, we affirm the district court’s order. Hendry v. The Georgelas Group, Inc., No. 1:14-cv-01455-JCC-TCB, 2015 WL 268951 (E.D.Va. Jan. 21, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.